Citation Nr: 1235580	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of compression fracture, status post fusion, thoracic/lumbar spine with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought.  

The RO scheduled the Veteran for a requested Travel Board hearing in December 2008.  However, the Veteran failed to report for that hearing and has not attempted to reschedule, therefore the Board considers that request withdrawn.

During the appeal the Board remanded the case to the RO in October 2010 for further development.  

 The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010 the Board remanded the case to the RO in order to afford the Veteran a VA compensation and pension examination of his service-connected thoracolumbar spine disability.  As a result the Veteran underwent a VA examination of that disability in December 2010.  

A remand is necessary to obtain an addendum to that examination because the report of the December 2010 VA examination is not adequate for rating purposes for the following reasons.  Under VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2011), disabilities of the spine are, in part, evaluated under a single set of criteria for rating spine conditions, no matter which spine disorder-related diagnostic code applies, pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.  

Further, under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine: Note (1).  Thus, it is important for medical evidence to determine the presence of any neurologic abnormalities that are associated with the service-connected thoracolumbar spine disability.

At the time of the December 2010 VA spine examination, on review of systems, the examiner recorded-apparently based on the Veteran's report-that the Veteran had symptoms of urinary incontinence, erectile dysfunction, and paresthesias.  All of these could potentially be associated with the service-connected thoracolumbar spine disability.  

That section of the review of systems concluded with the query asking the examiner, "is the etiology of these symptoms unrelated to claimed disability," meaning are they unrelated to/not associated with, the thoracolumbar spine disability.  The examiner answered yes to that question, indicating the opinion that the noted symptoms were not associated with the thoracolumbar spine disability.  As explanation or rationale for the opinion, the examiner noted that the Veteran "has been told this is due to his DM (diabetes mellitus) and medication."  

The Board finds that this opinion, which appears to be based solely on the Veteran's statement, is inadequate.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations. Stefl, 21 Vet. App. at 123. 

The record also reflects that the Veteran has been receiving treatment from VA providers including for his service-connected lumbosacral spine disability that is the subject of the appeal.  Prior to the October 2011 Supplemental Statement of the Case (SSOC), the most recent VA treatment records on file were dated in November 2010.  Review of the claims file suggests there is a strong likelihood of additional records of the Veteran's VA care dated since November 2010 that have not been physically or electronically associated with the claims folder or Virtual VA. 

Outstanding VA treatment records dated since November 2010, and any other pertinent treatment records not on file, must be obtained and considered in adjudicating this appeal.  As such, the Board has no discretion and must remand this case to associate any outstanding VA or private medical records with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

In light of the above, the Board finds that after obtaining any outstanding medical records pertaining to the claim, the claims file should be returned to the examiner who conducted the December 2011 VA examination, or if the examiner is no longer available, a suitable replacement.  After reviewing the claims files, that examiner should provide an addendum addressing the likelihood that the Veteran has any neurologic impairment associated with the Veteran's thoracolumbar disability (residuals of compression fracture, status post fusion, thoracic/lumbar spine with limitation of motion).  See Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  
 
Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.
 
2.  After completion of the above development, send the Veteran's claims folder to the examiner who conducted the December 2012 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the December 2012 VA examination report explaining the examiner's assessment regarding whether it is at least as likely as not that any present neurologic impairment is part of, due to, a result of, or aggravated by, the Veteran's service-connected thoracolumbar spine disability; or is otherwise related to or had its onset in service.  

In this regard the examiner should specifically include an assessment of whether it is at least as likely as not that any present urinary incontinence, erectile dysfunction, or paresthesias, is associated with the service-connected thoracolumbar spine disability; or is otherwise related to or had its onset in service.  

The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal, taking into consideration all evidence added to the file since the October 2011 statement of the case.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

